 In theMatter ofSYLVANIAELECTRIC PRODUCTS,INC.,1 EMPLOYERandUNITED STEELWORKERS OF AMERICA,CIO, PETITIONERCase No. 3-RCD30.Decided December 12, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Richard Lip-sitz, hearing officer.The hearing officer's rulings made at the hearingare, free from prejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is.engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner and the following labor organizations claim torepresent certain employees of the Employer : International Brother-hood of ' ElectricalWorkers, AFL, herein called IBEW, and UnitedFarm Equipment and Metal Workers, C. I. 0., herein called Farm andMetal Workers.3.The question concerning representation :The UE contends that a contract with the Employer, to which it is.a party, covers the employees involved in this proceeding and there-fore constitutes a bar to a determination of representatives at thistime.^The name of the Employer appears as amended at the hearing.2The hearing officer properly denied intervention in this proceeding to United Elec-trical,Radio and Machine Workers of America, herein called the UE, because at the time,of the hearing the UE was not in compliance with the registration and filing requirementsof Section 9 of the Act and did not establish that it was a party to a contract covering theemployees here involved.After the hearing, however, the UE effected compliance with theAct's filing requirements and renewed its request to intervene, this time basing its claimon authorizations to represent the employees in question.As the authorizations were'acquired before the date of the hearing, we shall grant the UE's motion and place its nameon the ballot in the election hereinafter ordered.SeeConsolidated Vultec Aircraft Cor-poration,80 NLRB 116 ;Harris Transfer & Warehouse Company, 79NLRB 1420.87 NLRB No. 68.597 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer operates 19 plants in Massachusetts, New York, Penn-sylvania, Ohio, and West Virginia, where it is engaged in the manu-facture of radio and television equipment.Units of employees in 9of the plants are currently covered by a master contract entered intobetween the Employer and the UE in May 1948 to continue until May1950.3Among the units covered by the contract is one at the Em-ployer's plants in Emporium, Pennsylvania, which consists of produc-tion and maintenance workers.At the time the contract was executedthe Emporium plant conducted its operations in 5 divisions, one ofwhich was devoted exclusively to the manufacture of television picturetubes.In January 1949, the Employer acquired a new plant in SenecaFalls,New York, for the manufacture of television picture tubes.This plant, which- is approximately 175 miles from Emporium, is theonly one with which this proceeding is concerned.Operations atSeneca Falls got under way in May 1949, and during the summer theEmployer discontinued the manufacture of television picture tubesat its Emporium plant. Part of the machinery and equipment ofthis plant was moved to Seneca Falls to supplement new purchases,and part to other plants.However, none of the employees at theEmporium plant were offered employment at Seneca Falls eventhough their number was affected by the elimination of the televisionpicture tube division.These employees were merely advised thatthey were eligible for hire at Seneca Falls if they possessed the requi-site qualifications.At the time of the hearing, the Seneca Falls planthad an employee complement of 195, of whom 13 had formerly beenattached to the Emporium plant.These 13 employees all came toSeneca Falls at their own expense and were engaged as new employeeswith their seniority dating as of the time of their hire.The balanceof the personnel at Seneca Falls was recruited from the immediatevicinity.The Petitioner filed its petition herein on August 4, 1949.We have frequently stated that where a new plant and new em-ployees are involved, even where there is an existing contract and nodispute as to the unit, the Board will permit the employees at theplant not in existence at the time the contract was executed to decidethe issue as to their representation.4We are, therefore, of the opinionthat the 1948 contract between the Employer and the UE does notoperate as a bar to this proceeding.3 The contract also makes provision for the blanketing thereunder of other units atplants of the Employer in which the UE shall be designated as the exclusive bargainingagent "through a [Board] certification or other means satisfactory to the parties."4Riverpoint Finishing Company, 77NLRB 1048;AviolaRadioCorporation,71 NLRB321. SYLVANIA ELECTRIC PRODUCTS, INC.599We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (•r) and (7) of the Act.4.We find that all production and maintenance employees at theSeneca Falls, New York, plant of the Employer, including cafeteriaemployees, but excluding watchmen, guards, engineers, technicians,draftsmen, designers, desk girls, office and clerical employees, headcooks, executives, monitors, and all other supervisors as defined by theAct, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.5.The Farm and Metal Workers contends that an election at thistime would be premature because there is not a representative workingforce currently employed at the Seneca Falls plant.We do not agree,When the Employer acquired its Seneca Falls plant it anticipatedan employee complement of 400 production and maintenance workers.However, after operations at the plant began, it became clear to theEmployer that its previous manpower estimate was excessive becausethe plant could not accommodate more than 300 employees for optimumresults.At the time of the hearing, there were 195 employees on thepay roll or almost two-thirds of the number which may ultimately beemployed.Although the Employer expects to add to these employees,there is considerable uncertainty as to when the full complement of300 will be reached because this factor is contingent upon the receiptof future orders.As the record discloses that the present complementat the Seneca Falls plant is a representative and substantial segmentof the working force which will eventually be employed, and that it isuncertain when a full complement will be employed, we shall directan immediate election.'DIRECTION OF ELECTION 6As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateFord MotorCompany,80NLRB 1094.e After the close of the hearing, the Farm and Metal workers notified the Board by tele-gram that it desiredto withdraw from theproceedingand not haveits name appear on theballot in any election the Boardmight order.This request is hereby granted. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees on strikewho are not entitled to reinstatement, to determine whether they de-sire to be represented, for purposes of collective bargaining, by UnitedSteelworkers of America, CIO, or by International Brotherhood ofElectricalWorkers, AFL, or by United Electrical, Radio and Ma-chine Workers of America, or by none.